                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                                       )
      VS.                              )   CASE NO. 18 CR 495
                                       )
                                       )   Hon. Sara L. Ellis
IVAN PARKER                            )



DEFENDANT IVAN PARKER’S RESPONSE TO THE GOVERNMENT’S MOTION
                          IN LIMINE.

      NOW COMES Defendant Ivan Parker, by and through his attorney, QUINN

A. MICHAELIS, and files his response to the government’s consolidated motions in

limine. In support of his response, Mr. Parker States the following:

                                  BACKGROUND

      The government in this case charges Mr. Parker with the robbery of an

armed ATM technician on July 27, 2018 at a Chase Bank located at 3856 West 26th

Street, Chicago, Illinois. On the date of the robbery, the driver of the Loomis truck

that had transported the technician to the Chase Bank, went missing for at least a

half hour directly after the robbery. The driver volunteered to take a polygraph

examination relating to the events of the robbery, and the results shows that the

driver was being deceptive about his role in the robbery. At some later date, the

Loomis ATM technician was shown a photo array lineup and identified Mr. Parker

as a person who “looked like” the person who robbed him, but he was not 100% sure

of his identification. Less than one month later, the ATM technician was fired from



                                           1
his position at Loomis because it was discovered that he had been stealing money

from various ATMs that he serviced for at least one year. The government has

indicated that it does not intend to call the Loomis truck driver as a witness against

Mr. Parker, and has not yet decided as to whether to call the Loomis ATM

technician as a witness against Mr. Parker. If the government intends to introduce

evidence of the ATM technician’s identification of Mr. Parker, this is a serious

violation of Mr. Parker’s Confrontation Clause rights and destroys his ability to

cross examine one of the main witnesses in this case who has provided substantial

and detrimental evidence against Mr. Parker that the government will not doubt

use against him at trial Mr. Parker cannot explore this witness’s motives, veracity,

or reliability and is left without the ability to confront key witnesses against him.

      1. Motion to Allow Missing Witness Argument

      The government has asked this court to prevent Mr. Parker from making any

arguments relating to their failure to call two witnesses who have been found to be

untruthful specifically about their role in this offense, and their own theft of ATM

funds. This court should deny the government’s motion in limine regarding missing

witness arguments, and allow Mr. Parker to argue and present evidence as to the

absence of these two important witnesses. Failure to allow Mr. Parker to argue

about missing witnesses will be unduly prejudicial.

      a. This Court Should Admit Evidence About Two Missing Witnesses.

      Preliminarily, Mr. Parker’s right to confront witnesses is an essential part of

a fair trial and is guaranteed by the Sixth Amendment’s Confrontation Clause. See




                                           2
Pointer v. Texas, 380 U.S. 400, 403-04 (1965). The Confrontation Clause bars

“admission of testimonial statement of a witness who did not appear at trial unless

he was unavailable to testify, and the defendant had a prior opportunity for cross

examination. Crawford V. Washington, 541 U.S. 36, 53-54 (2004). Evidence is

“testimonial” when it is “made under circumstances which would lead an objective

witness reasonably to believe that the statements would be available for use later at

a trial.” United States v. Watson, 525 F.3d 583, 589 (7th Cir. 2008) (quoting

Crawford, 541 U.S. at 52).

      Eyewitness identification by the victim could be nothing by “testimonial” for

purposes of the Sixth Amendment, as they will necessarily be offered for the truth

that the individual identified was the robber in this case. If the government intends

to introduce the ATM technician’s identification of Mr. Parker, it cannot do so

through a law enforcement agent. Subsequently, if the government decides against

calling the ATM technician as a witness and chooses not to introduce his testimony

of the events of the robbery itself, fairness requires that Mr. Parker be allowed to

comment on this witness’s absence, as well as the Loomis driver’s absence.




                                           3
                                   CONCLUSION

      Based on the foregoing Mr. Parker respectfully request that this Honorable

Court deny the government’s motion in limine baring the defense from making

missing witness arguments.



Respectfully submitted,

/s/Quinn A. Michaelis
Quinn A. Michaelis

Attorney for IVAN PARKER
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920


                           CERTIFICATE OF SERVICE

      I hereby certify that on October 21, 2019, I electronically filed the above

       DEFENDANT IVAN PARKER’S RESPONSE TO GOVERNMENT’S
               CONSOLIDATED MOTIONS IN LIMINE


with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on October 21, 2019.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney for IVAN PARKER
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                          4
